t c memo united_states tax_court debra heydon-grauss petitioner and bryan grauss intervenor v commissioner of internal revenue respondent docket no filed date debra heydon-grauss pro_se bryan grauss pro_se gary r shuler jr and louis h hill for respondent memorandum findings_of_fact and opinion goeke judge debra heydon-grauss seeks review of respondent’s determination that she was entitled only to partial relief from joint_and_several liability under sec_6015 f innocent spouse relief for and and was not entitled to innocent spouse relief for and a notice_of_determination concerning the request for relief was sent to petitioner on date for through and a timely petition was filed the petition also included a claim for relief for the abatement of additions to tax for over which we have jurisdiction under sec_6015 bryan grauss filed a notice of intervention findings_of_fact the stipulated facts are included by this reference petitioner and intervenor were both residents of california when the petition was filed during the years at issue petitioner and intervenor were married intervenor began living outside the marital home in and a divorce petition was filed in their marriage was dissolved in they have three children 1all section references are to the internal_revenue_code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure 2if a spouse petitions the court for sec_6015 relief the nonrequesting spouse has a right to intervene in the case under sec_6015 rule 123_tc_135 by doing so the intervenor becomes a party 127_tc_214 since petitioner has been self-employed as a salesperson of a women’s retail and fashion business called cabi llc cabi during through intervenor operated grauss co a recruiting business during he operated a direct sales business intervenor also received wage income reported on forms w-2 wage and tax statement for through with federal_income_tax withheld petitioner and intervenor filed a delinquent joint_return for each year at issue they filed late for and in date for and in date and for in date they did not remit payment of the tax reported as due on their returns for through they remitted full payment of their reported tax_liability with the filing of their return their unpaid liability at issue here is attributable to amounts due for additions to tax for late filing and failure to timely pay tax petitioner reported income from her cabi business on schedule c profit or loss from business for each year at issue she maintained a separate bank account for her business into which she deposited gross_receipts and from which she paid expenses_incurred in her business except for tax_liabilities intervenor was not involved in petitioner’s retail sales business petitioner maintained financial independence from intervenor with respect to her business she prepared profit and loss statements for her business that the return preparer used to prepare the joint tax returns consequently she was in a better position to know the profitability of her business and its tax obligations than intervenor in every year at issue except the net profit of petitioner’s business exceeded the net profit generated by intervenor’s business petitioner’s profits generated the tax_liabilities in part for through and in full for and petitioner had the financial means to pay the tax_liabilities with funds held in her business bank account but she made no attempt to do so on schedules c for and petitioner reported gross_receipts from her cabi business in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure she claimed deductions for expenses in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and finally she reported net profit in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and for petitioner also reported gross_receipts of dollar_figure from stella and dot a retail sales business on a separate schedule c this business realized net profit of dollar_figure for petitioner made no effort to pay the tax_liabilities including self-employment_tax generated by her earnings during petitioner received a taxable early distribution from a qualified_retirement_plan of dollar_figure she did not have tax withheld on this distribution petitioner had various stocks and bonds held by charles schwab in her own name she realized capital_gain from the sale of assets held in the charles schwab account for the income from intervenor’s recruiting business was also reported on schedules c for through however the schedules c mistakenly listed petitioner as the owner of the business for and intervenor’s business reported gross_receipts in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and zero he reported expenses in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and and reported net profit loss in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and negative dollar_figure for intervenor reported gross_receipts of dollar_figure from a schedule c business of direct sales and claimed deductions for expenses of dollar_figure resulting in a net_loss of dollar_figure petitioner was not involved in intervenor’s businesses during through petitioner and intervenor jointly opened the bank account intervenor used in his business they also maintained a joint bank account from which they paid household expenses petitioner and intervenor consistently failed to pay the tax shown on their returns petitioner knew the joint tax returns were not being filed timely for all the years at issue they filed their and joint returns late in date petitioner did not learn that the tax due was not paid with the return filings until the irs began collection actions in date their and joint returns were not filed until date when petitioner became aware of their failure to pay for prior years the tax_return was not filed until date thus petitioner also knew of the underpayments at the time of the return’s filing by date petitioner knew that intervenor had insufficient funds to pay the tax_liability as he transferred the marital home to her because of his financial problems in addition the internal_revenue_service irs had undertaken collection actions for past due tax obligations from intervenor’s default on an installment_agreement including levying on a bank account petitioner and intervenor were in serious credit card debt when the delinquent returns were filed they were living beyond their means after the returns were filed and the unpaid tax shown on the returns was assessed the irs began collection actions resulting in intervenor’s making numerous payments intervenor paid the liability including interest and additions to tax in full the tax_liability was satisfied but interest and additions to tax remained unpaid for partial payments were made for other years by judgment filed on date the superior court of california county of contra costa ordered petitioner to pay intervenor dollar_figure reimbursing him for half of the amount that he paid towards their debt to the irs specifically intervenor made payments to the irs toward their tax_liabilities as follows dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure paid beginning in through petitioner did not pay any amount on their joint tax_liabilities on date respondent received from petitioner form_8857 request for innocent spouse relief with various attachments on form_8857 petitioner requested innocent spouse relief for and respondent issued preliminary determinations to petitioner for and denying her request for innocent spouse relief under sec_6015 in full respondent sent a letter to petitioner stating that he was considering her form_8857 for as a request for abatement of penalties petitioner replied to the letter and provided various documents on date petitioner submitted to respondent form statement of disagreement with attachments subsequently petitioner submitted form_843 claim_for_refund and request for abatement dated date requesting abatement of penalties for on date the office of appeals issued petitioner a final appeals determination for and allowing partial relief under sec_6015 for and for and respondent allowed petitioner partial relief for tax_liabilities of dollar_figure dollar_figure and dollar_figure respectively and denied relief for dollar_figure dollar_figure and dollar_figure respectively for each year of these years he also allowed relief from the proportionate amounts of additions to tax and interest associated with the partial relief from tax_liability granted he denied relief for the liabilities associated with petitioner’s income and deductions for and respondent denied relief in full with respect to respondent denied petitioner relief under sec_6015 because intervenor had paid the tax additions to tax and interest in full and no liability remained to be collected for respondent denied relief under sec_6015 because the unpaid tax was attributable to her own income on date the irs informed petitioner that it was denying her request to abate the additions to tax for because she did not establish a sufficient reason for her failure to timely file or pay tax the marriage in this case was obviously not a happy one in the later years before the court but there is no evidence of physical abuse by intervenor intervenor admits to drug use and alcohol abuse neither petitioner nor intervenor made estimated_tax payments on his or her schedule c business during through they also had a very large credit card balance by the end of their marriage and used their income to maintain their lifestyles opinion a taxpayer may request relief from joint_and_several_liability on a joint_return under sec_6015 c or f under sec_6015 and c relief is available only from an understatement_of_tax ie a proposed or assessed deficiency sec_6015 and c does not authorize relief from an underpayment_of_tax reported on a joint_return sec_6015 allows relief from an understatement or an underpayment petitioner filed joint income_tax returns with her spouse but they failed to remit full payment of the tax shown thereon for through as this case involves underpayments for and petitioner is not eligible for relief under sec_6015 or c if the requesting spouse is not eligible for relief under either subsection b or c the spouse may be eligible for equitable relief under subsection f sec_6015 provides a requesting spouse may be relieved of joint liability if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for any unpaid tax or deficiency or any portion thereof see sec_1_6015-4 income_tax regs sec_6015 authorizes granting such equitable relief under procedures prescribed by the secretary the standards followed by respondent in determining equitable relief under sec_6015 are found in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 the requirements for relief under revproc_2013_34 supra are categorized into a three-step procedure threshold conditions streamlined conditions and equitable factors to qualify for innocent spouse relief a requesting spouse must meet all of the threshold conditions id sec_4 i r b pincite then if those conditions are met the irs will consider whether the requesting spouse can receive relief under a streamlined determination id sec_4 i r b pincite if the requesting spouse is not granted relief through the streamlined determination the irs will consider whether the requesting spouse should nevertheless be granted relief under the equitable factors id sec_4 i r b pincite the tax_court reviews claims for relief under sec_6015 using a de novo standard and scope of review 132_tc_203 this court may consider the irs guidelines but is not bound by them in evaluating the facts and circumstances of a case molinet v commissioner tcmemo_2014_109 at see 136_tc_432 except as otherwise provided in sec_6015 the taxpayer requesting sec_6015 relief bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir petitioner seeks innocent spouse relief for through intervenor fully paid the tax_liabilities for and but additions to tax and interest remain unpaid for petitioner seeks a refund of the amounts paid_by intervenor she did not pay these liabilities herself thus even if she were entitled to innocent spouse relief for which she is not a refund of tax that she did not pay is not permissible see cutler v commissioner t c memo see also revproc_2013_34 sec_4 i r b pincite to be eligible for sec_6015 relief the requesting spouse must satisfy the following seven threshold conditions threshold test the taxpayers filed a joint_return relief is not available under sec_6015 or c the claim for relief is timely no assets were transferred between spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in filing a fraudulent joint_return and the income_tax_liability is attributable in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income revproc_2013_34 sec_4 the record establishes that the first six conditions are met so we focus only on the seventh where an underpayment is attributable in full or in part to the requesting spouse the irs will nevertheless consider granting relief if any of the following exceptions applies attribution due solely to the operation of community_property law nominal ownership misappropriation of funds abuse or fraud committed by the nonrequesting spouse id sec_4 where the tax_liability is attributable to both spouses the irs will grant relief only for the portion of the tax_liability attributable to the nonrequesting spouse and not for the portion attributable to the requesting spouse unless an exception applies id for tax fully attributable to a requesting spouse the irs will grant relief only if an exception applies id for each of and a portion of the underpayment is attributable to intervenor’s income respondent concedes that petitioner satisfies the threshold test for these three years for the tax attributable to intervenor’s income and has granted relief for the portions of the liabilities attributable to his income respondent did not grant relief for the liabilities attributable to petitioner’s income petitioner is generally not eligible for innocent spouse relief on the tax attributable to her income-producing activities see ellison v commissioner tcmemo_2004_57 in such a case she would not meet the threshold test see holliman v commissioner tcmemo_2015_157 at for and petitioner failed to establish that any of either underpayment is attributable to intervenor the underpayments are solely attributable to petitioner’s income accordingly she cannot satisfy the seventh condition of the threshold test where the liability is attributable to the requesting spouse she may be entitled to relief if an exception applies that could entitle her to relief for tax on her own income abuse is one such exception in her request for innocent spouse relief in her petition and at trial petitioner alleges that she was abused by intervenor and thus she should be relieved of liability for tax attributable to her own income for each year to satisfy the abuse exception to the seventh condition of the threshold test the requesting spouse must establish that as a result of abuse she was unable to question the payment of the tax due on a return for fear of retaliation from the nonrequesting spouse revproc_2013_34 sec_4 d abuse includes efforts to control isolate humiliate and intimidate the requesting spouse or to undermine her ability to reason independently id sec_4 c iv i r b pincite such allegations should not be treated lightly but the court should not accept a taxpayer’s uncorroborated abuse claims at face value see eg pullins v commissioner t c pincite johnson v commissioner tcmemo_2014_240 although excessive use of drugs or alcohol could lead to abuse petitioner did not provide specific testimony supporting a pattern of abuse specifically she testified that there was abuse in the household there was alcohol there were drugs there were gambling there were sexual affairs there was mismanagement of money risky investments gambling she also testified that t here was a lot of anger and yelling in the household she testified that documents from the domestic relations court indicated that intervenor abused the children specifically she testified that intervenor had supervised visits of the children and the court documents reference the alcohol and drug testing intervenor specifically denied physical abuse of petitioner and his children we found his testimony in this regard to be credible petitioner’s testimony and the stipulated exhibits fall short of the substantiation needed to sustain an abuse allegation accordingly petitioner does not meet the requirements for innocent spouse relief for the tax_liabilities on her own income and is not entitled to relief for the tax_liability attributable to her own income for any year at issue she fails to qualify for an exception to the threshold conditions for and where the underpayments are attributable solely to her income in addition she does not qualify for an exception to the threshold test for the tax attributable to her own income for and she is entitled to innocent spouse relief for and to the extent respondent allowed in his final appeals determination 3as petitioner does not satisfy any of the exceptions to the threshold condition relating to her own income we do not address the streamlined determination or equitable factors respondent conceded that petitioner would qualify for the streamlined determination for all years except except to the extent the tax is attributable to her own income in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
